Citation Nr: 1213687	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-14 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected residuals of an appendectomy.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a transurethral resection of the prostate.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a vasectomy.

(The issue of entitlement to a powered mobility device is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 1979 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for the residuals of an appendectomy and assigned a noncompensable (0%) disability rating.  That rating decision also denied entitlement to compensation pursuant to 38 U.S.C. § 1151 for the residuals of a transurethral resection of the prostate and a vasectomy.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the RO issued a rating decision which granted service connection for the residuals of an appendectomy and assigned a noncompensable (0%) disability rating.  That rating decision also denied entitlement to compensation pursuant to 38 U.S.C. § 1151 for the residuals of a transurethral resection of the prostate and a vasectomy.  In June 2011, the Veteran filed a Notice of Disagreement (NOD) with this decision.  A Statement of the Case (SOC) has not been issued on these issues. 

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). Thus the above issues are remanded for issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case which addresses the issues indicated above. If, and only if, an appeal is perfected by a timely filed substantive appeal, should the issues be certified to the Board.

Please note the Veteran's change of address.  See August 2011 Hearing Transcript, pages 9-10.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

